In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
            ___________________________
                 No. 02-21-00417-CV
            ___________________________

IN RE: THE COMMITMENT OF JAMES LAWRENCE BROWNING



          On Appeal from the 271st District Court
                   Wise County, Texas
              Trial Court No. CV21-03-136


        Before Sudderth, C.J.; Kerr and Womack, JJ.
        Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

                                I. INTRODUCTION

       After a jury found that Appellant James Lawrence Browning was a sexually

violent predator, the trial court signed a final judgment and order civilly committing

him. See Tex. Health & Safety Code Ann. §§ 841.003, .081. On appeal, Browning

raises three issues:

       1. Is the evidence factually sufficient to support the jury’s implicit finding
       that Browning suffers from a behavioral abnormality, an indispensable
       element of a sexually violent predator inquiry?

       2. Did the trial court reversibly err by limiting Browning’s examination
       of the venire panelists regarding their capacity to afford him a fair trial in
       a case involving a child victim?

       3. Did the trial court reversibly err by preventing Browning’s expert
       witness from explaining how her opinion is informed by the legislative
       findings?

Holding that (1) the evidence is factually sufficient, (2) the trial court did not

improperly limit Browning’s examination of the venire panel, and (3) the trial court

did not err by prohibiting Browning’s expert from discussing the legislative findings,

we overrule Browning’s issues and affirm the trial court’s judgment.

                                    II. OVERVIEW

       The statute governing the civil commitment of sexually violent predators states

that a person is a sexually violent predator if the person “(1) is a repeat sexually

violent offender; and (2) suffers from a behavioral abnormality that makes the person

likely to engage in a predatory act of sexual violence.” Id. § 841.003(a).

                                             2
      Browning does not dispute that the State met the first prong. The evidence

showed that (1) in 1985, Browning was convicted of aggravated sexual assault and

received a ten-year sentence; (2) in March 1994, Browning was convicted of indecency

with a child by contact and received a thirty-five-year sentence; and (3) in July 1994,

Browning was convicted of sexual assault and received a thirty-year sentence.

      Regarding the second prong, the statutory definition of “behavioral

abnormality” is “a congenital or acquired condition that, by affecting a person’s

emotional or volitional capacity, predisposes the person to commit a sexually violent

offense, to the extent that the person becomes a menace to the health and safety of

another person.” Id. § 841.002(2). At the heart of the second prong is the person’s

ability to control the behavior. In re Commitment of Gonzalez, No. 02-21-00238-CV,

2022 WL 1183219, at *9 (Tex. App.—Fort Worth Apr. 21, 2022, pet. denied) (mem.

op.), cert. denied, 2022 WL 6573224 (U.S. Oct. 11, 2022) (No. 22-5521); In re

Commitment of Thompson, No. 06-20-00024-CV, 2020 WL 6066205, at *1 (Tex. App.—

Texarkana Oct. 15, 2020, pet. denied) (mem. op.).

                                III. DISCUSSION

A. Factual Insufficiency

      In his first issue, Browning claims that the evidence is factually insufficient to

support findings beyond a reasonable doubt that Browning (1) is a sexually violent

predator, (2) had serious difficulty controlling his behavior at the time of trial, and

(3) suffers from a behavioral abnormality that makes him likely to engage in a

                                          3
predatory act of sexual violence. The record, however, contains factually sufficient

evidence to support each of the challenged findings.

       1. Standard of Review

       A properly conducted factual-sufficiency review in a sexually-violent-predator

case requires the appellate court to determine whether, on the entire record, a

reasonable factfinder could find beyond a reasonable doubt that the defendant is a

sexually violent predator. In re Commitment of Stoddard, 619 S.W.3d 665, 668 (Tex.

2020). When doing so, the appellate court may not commandeer the jury’s role of

determining the witnesses’ credibility and the weight to be given their testimony. Id.

If a reasonable factfinder could do so, the court presumes that the factfinder resolved

disputed evidence in a manner consistent with the finding. Id. Finally, if—in light of

the entire record—the contrary evidence is so significant that the factfinder could not

have made its finding beyond a reasonable doubt, then the evidence supporting the

verdict is factually insufficient. Id.

       Articulated differently, in a sexually-violent-predator case, where the burden of

proof is beyond a reasonable doubt, if, in light of the entire record, (1) a reasonable

factfinder could not have credited the disputed evidence in favor of the sexually-

violent-predator finding and (2) the undisputed facts not supporting the finding are so

significant that the factfinder could not have found beyond a reasonable doubt that

the statutory elements were met, then the evidence is factually insufficient. Id. at 675.



                                            4
      The jury alone judges the credibility of the witnesses and the weight to be given

their testimony.   In re Commitment of Mullens, 92 S.W.3d 881, 887 (Tex. App.—

Beaumont 2002, pet. denied). When resolving conflicts and contradictions in the

evidence, the jury may believe all, part, or none of the witnesses’ testimony. Id.

Further, from basic facts, a jury may draw reasonable inferences to ultimate facts. Id.

This remains true even when juries weigh opinion evidence and the judgment of

experts. Kirkpatrick v. Mem’l Hosp. of Garland, 862 S.W.2d 762, 772 (Tex. App.—Dallas

1993, writ denied); see David Rafes, Inc. v. Huml, No. 01-08-00856-CV, 2009 WL

3491043, at *6 (Tex. App.—Houston [1st Dist.] Oct. 29, 2009, no pet.) (mem. op.).

The jury decides which expert to believe. Kirkpatrick, 862 S.W.2d at 772. “If the jury

has evidence sufficient that reasonable minds could differ, we may not substitute our

judgment for that of the jury.” Id.

      2. Application

             a. Abnormal Behavior

      Browning’s three offenses themselves illustrated behavior that a rational

factfinder could have determined were well outside the bounds of normal behavior,

that is, that Browning’s behavior was abnormal. Browning discussed his offenses

with two psychologists, Dr. Timothy Proctor, who testified on behalf of the State, and

Dr. Marisa Mauro, who testified on Browning’s behalf. Both experts considered their

conversation with Browning and the record when evaluating the nature and

implications of Browning’s offenses. See Tex. R. Evid. 703.

                                          5
                    (1) 1985 Aggravated Sexual Assault

      Regarding Browning’s first sexual offense (the 1985 aggravated sexual assault),

Browning told both Dr. Proctor and Dr. Mauro that he was angry at the victim,

Cathy,1 for not paying him for some work that he had done and that he had wanted to

degrade her. According to Browning, Cathy was less than tactful when declining to

pay him; laughing at and mocking him did not help. Browning beat her up, grabbed

her by the hair, put her on the ground, banged her head against the floor, bit her and

left bite marks on her back, choked her, pulled out her pubic hair, forced her to

perform oral sex on him, and penetrated her vagina with his penis, causing a

laceration on her vagina. Browning had a knife but denied threatening her with it.

Cathy, however, had allegedly indicated that Browning had used a knife and had

threatened to cut off her breasts or nipples. Finally, during a deposition, Browning

stated that hurting her had aroused him sexually.

                    (2) March 1994 Indecency with a Child by Contact

      Browning’s second victim was his ten- or eleven-year-old stepdaughter, Alice.

Browning clarified that he was just living with the girl’s mother; but the girl called him

dad, so he called her his stepdaughter. He acknowledged touching her breasts and

touching or penetrating her vagina with his finger “[p]robably twice” with the intent

to arouse and gratify his own sexual desire. Alice alleged that she had touched

      1
       We use a pseudonym to protect the identities of Browning’s three victims. See
Tex. R. App. P. 9.9(a), 9.10(a); 2d Tex. App. (Fort Worth) Loc. R. 7.


                                            6
Browning’s penis, but he asserted that she had not touched him in any way. At the

time of the offense, Browning was having sex with Alice’s mother and three other

women.

                    (3) July 1994 Sexual Assault

      Browning’s third victim was his fourteen- or fifteen-year-old biological

daughter, Betty. Browning related that they had sex three times in three different

places. Betty put the number of occasions at “up to seven.” Regarding the first time,

Browning explained, “We went for a ride on a motorcycle. And on the way back, we

stopped at the bridge to talk. And we [were] leaning against the bridge, and she put

herself in my lap[,] and we went in the woods and had sex.” By his estimate,

Browning had been estranged from Betty since 1976,2 but she came to stay with

Browning at Browning’s suggestion when she was fourteen or fifteen years old. The

offenses started occurring within a few weeks after Betty had come back into his life.

      Browning denied threatening Betty, but the record indicated otherwise. When

asked what kind of threats Browning had allegedly made to Betty, Dr. Proctor

responded,

      Threats about blowing [Betty] away, killing her, that -- that he would
      offend against [Alice] if [Betty] didn’t acquiesce, which, of course, he --



      2
       Browning estimated Betty’s age in 1976 initially at six or seven years old,
revised it to two years old, and then admitted that he did not know in what year she
had been born.


                                           7
      he -- he offended against [Alice] anyway.[3] There’s even indications that
      -- that he had told people that he was -- had traded [Betty] for drugs and
      that there were other -- another man, at least, that was going to be able
      to have sex with her because of that.[4]

             b. Recidivism

      The evidence showed that incarceration did not dissuade Browning from

committing new offenses. Because mandatory supervision plays a prominent role in

this discussion, we first explain what mandatory supervision is.

      “Mandatory supervision” means “the release of an eligible inmate sentenced to

the institutional division so that the inmate may serve the remainder of the inmate’s

sentence not on parole but under the supervision of the pardons and paroles

division.” Tex. Gov’t Code Ann. § 508.001(5). The release is mandatory and is

triggered when the inmate meets certain conditions:

                   § 508.147. Release to Mandatory Supervision

      (a) Except as provided by Section 508.149,[5] a parole panel shall order
      the release of an inmate who is not on parole to mandatory supervision
      when the actual calendar time the inmate has served plus any accrued
      good conduct time equals the term to which the inmate was sentenced.

             (b) An inmate released to mandatory supervision is considered to
      be released on parole.


      3
       According to the indictments, the offense against Alice occurred on May 31,
1992, and the offense against Betty occurred about two weeks later, on June 15, 1992.
      4
       At trial, Browning denied selling Betty for drugs.
      5
       This section is entitled “Inmates Ineligible for Mandatory Supervision.” Id.
§ 508.149.

                                           8
            (c) To the extent practicable, arrangements for the inmate’s
      proper employment, maintenance, and care must be made before the
      inmate’s release to mandatory supervision.

Id. § 508.147. In contrast, parole is a discretionary release: “Parole” means “the

discretionary and conditional release of an eligible inmate sentenced to the

institutional division so that the inmate may serve the remainder of the inmate’s

sentence under the supervision of the pardons and paroles division.” Id. § 508.001(6).

                   (1) 1985 Aggravated Sexual Assault

      Browning committed the 1985 aggravated sexual assault offense right after

discharging his mandatory supervision for a non-sex-related offense, burglary of a

habitation. This meant that Browning had already been to prison and had been

released when he committed the aggravated sexual assault.

                   (2) March 1994 Indecency with a Child by Contact and
                       July 1994 Sexual Assault

      And while Browning was on mandatory supervision for the 1985 aggravated

sexual assault, he committed the two other sexual offenses.         This meant that

Browning had already been to prison for a sexual offense when he committed two

more sexual offenses.

                   (3) Sexual Misconduct While in Prison

      Browning had two sexual misconduct cases while in prison, which both experts

considered when making their determinations. See Tex. R. Evid. 703. The first one




                                          9
was in 1995, and the second one was in 2007. Both involved indecent exposure. See

Tex. Penal Code Ann. § 21.08.

             c. Dueling Experts

      Dr. Proctor concluded that Browning was a sexually violent predator. Dr.

Mauro concluded the contrary, that is, that Browning was not a sexually violent

predator. Both Dr. Proctor and Dr. Mauro set out their analyses and were subject to

cross-examination. Below are examples of their analyses on Browning’s

      (1) ability (or inability) to control behavior,

      (2) age and its significance,

      (3) descriptions of the offenses and their inconsistencies,

      (4) insight (or lack thereof),

      (5) pedophilic disorder,

      (6) indicia of sexually sadistic behavior,

      (7) substance-abuse issues, and

      (8) impetus for committing the offenses.

Their opinions differed.6


      6
       As pointed out by Browning in his brief, the trial court admitted much of the
testimony with the following proviso:

      Keep in mind hearsay generally -- normally is not admissible.

            So in this case, certain hearsay information that are contained in
      records or reviewed by an expert can be and is going to be admitted to
      you through expert testimony. These statements are admitted only for

                                            10
                    (1) Ability (or Inability) to Control Behavior

      Dr. Proctor found particular significance in Browning’s committing the first

sexual offense after having been in prison and on mandatory supervision for the

burglary offense and, further, in his committing the last two sexual offenses after

serving a prison sentence and while still on mandatory supervision for the first sexual

offense. The three sexual offenses showed that Browning had “serious difficulty

controlling his behavior.” Dr. Proctor also noted that there was a “pattern that the

things that typically deter people from reoffending were not successful with him.”

Elaborating, Dr. Proctor said,

      So as I talked about, emotional capacity deals with your psychological
      functioning, feelings, emotions, being able to manage, your capacity to
      manage your emotions. I don’t think we really got into it, but volitional
      capacity is about controlling one’s behavior and whether someone has
      serious difficulty controlling behavior. So, like, when you look at his
      offending and especially offending after he had already been convicted

      the purpose of showing the basis of the expert’s opinion and cannot be
      considered as evidence to prove the truth of the matter in and of itself
      stated.

The court’s jury charge contained a comparable caveat:

      Hearsay is a statement that: 1) the declarant does not make while
      testifying at the current trial or hearing and 2) a party offers in evidence
      to prove the truth of the matter asserted in the statement. Hearsay
      normally is not admissible. In this case, certain hearsay information
      contained in records reviewed by an expert or experts was admitted
      before you through expert testimony. Such hearsay was admitted only
      for the purpose of showing the basis of the expert’s opinion and cannot
      be considered as evidence to prove the truth of the matter asserted.

See Tex. R. Evid. 705(d).

                                          11
      of a sex offense once and then he offends not with one victim but a
      second victim while he’s under supervision, that certainly speaks to
      emotional capacity, but certainly volitional capacity.

      Finally, Dr. Proctor observed that Browning’s behavior while in prison was not

blemish-free: “[T]here were a couple of sexual misconduct cases once he got to prison

this last time.” Dr. Proctor stated that Browning had eleven major disciplinary cases,

twenty-two minor ones, and “another four or so that were major but were reduced to

minors.” Most of the cases were for not following rules, but a few involved making

threats. “But, of course,” added Dr. Proctor, “for our purposes, the most striking

thing was that there were two sexual misconduct cases.” Dr. Proctor explained their

significance as follows:

      We’re looking at sexual offending. Now, typically the kind of offending
      you’re doing in jail aren’t sexually violent offenses. They can be, but it --
      it’s more often what are called masturbation case, which is where an
      inmate is masturbating towards a guard for sexual gratification. So that
      very much gets at someone having serious difficulty controlling their
      behavior, even in prison they’re still engaging in sexual offense behavior,
      especially if it’s, you know, indicated they’re -- they’re doing it for sexual
      arousal, they’re targeting guards for the purpose of masturbating in their
      presence. That is very relevant to a behavioral abnormality-type opinion.

      The first sexual misconduct occurred in 1995: “So in 1995 there was an

incident where he was masturbating at his cell door in public. So, I mean, that’s not

masturbating in his bed covered up or -- that’s standing at the cell door masturbating,

so that -- that speaks to somebody who is -- is intending to be seen.”

      The second sexual misconduct took place in 2007:



                                           12
      And then [in 2007] there was . . . a female officer that . . . he had an
      exchange with where he cussed at her[,] and she was the one who saw
      him. So that seems pretty clearly to be targeting.

             Even more so in ’07 there was an incident where a -- an officer
      came in and -- to his cell. He was in the bottom bunk, and he exposed
      his penis, had an erection, and began to masturbate his penis toward --
      you know, in -- where the officer could see. That, again, is clearly
      targeting. I mean, he -- the officer was standing right there[,] and [he]
      pulled out his penis and masturbated, so that would -- that would qualify
      as well.

Dr. Proctor acknowledged that Browning’s conduct improved with time and that

Browning’s last disciplinary case was in 2007.

      In contrast, Dr. Mauro discounted the significance of Browning’s two sexual

misconduct cases. Although she did not dispute the truth of the allegations, she

effectively disputed their relevance:

      Q. And you failed to consider the sexual misconducts in prison; is that
      right?

            A. Oh, no, I considered them. I just didn’t use them as an index
      offense.

             Q. Okay. And you’re aware that the Static[7] manual includes
      sexual misconducts as an additional charge or index offense if it’s the last
      offense for the index; is that correct?

      7
        According to Dr. Proctor, the Static-99R is the most commonly used risk-
assessment measure for sexual offending. It was not, however, created specifically for
behavioral-abnormality evaluations. Dr. Mauro also used the Static-99R and,
additionally, the Static-2002R, which she described as an actuarial instrument that
relies on historical data to determine predictive risk. Both Dr. Proctor and Dr. Mauro
also used the PCL-R test, which Dr. Proctor said determines general criminal
recidivism but, like the Static-99R, was not specifically designed to score for a
behavioral abnormality. Dr. Mauro said that the PCL-R “is a historical instrument
that measures behavior over the course of the lifetime.”

                                          13
            A. Yes. I spoke about that on direct.

             Q. And you would agree that [Browning] received two
      disciplinaries for sexual misconduct, right?

            A. Yes.

             Q. And you would agree that the records stated that he exposed
      his penis to an officer with, quote, the intent to gratify his sexual desire,
      right?

            A. It says that.

            ....

            Q. And the allegation was that he took out his penis and then
      stroked it towards that officer; is that right?

            A. That’s what the officer said, when she’s looking in his cell.

           Q. And you said you wouldn’t consider it unless it would be
      something illegal in the free world; would you agree with that?[8]

            A. Yes.

            ....


      8
       Section 21.08 of the Texas Penal Code provides,

                            INDECENCY EXPOSURE

      (a) A person commits an offense if he exposes his anus or any part of his
      genitals with intent to arouse or gratify the sexual desire of any person,
      and he is reckless about whether another is present who will be offended
      or alarmed by his act.

      (b) An offense under this section is a Class B misdemeanor.

Tex. Penal Code Ann. § 21.08.

                                           14
      Q. Okay. So if someone was in their house standing at a window
masturbating towards someone for their own sexual gratification, that
would be an offense, a sexual offense, correct?

       A. It could, I guess, conceivably. I’ve never, you know, seen it,
but, you know, if there was an obvious intent there.

      Q. And the other one, he got the disciplinary because he was
masturbating at his cell door, which was considered a public place
because he wasn’t hidden, he wasn’t behind anything, he didn’t cover
himself. He was standing at his cell door masturbating, right?

       A. That’s what it says.

      Q. If someone in the free world was standing at their door in
their home and someone was outside, that would be considered
exposure; would you agree?

       A. If their door is open.

       ....

       Q. So if the officer said that [Browning] was masturbating in
public where he could be viewed, that would be exposure?

       A. That’s the officer’s opinion on that in the language in their
rule book. But clinically speaking, I didn’t feel that it met the criteria for
me to count it on the Static.

       Q. Okay. And it was more than just an officer’s opinion; it was
also the finding of TDCJ that he did this intentionally?

       A. Sure.

       ....

        A. . . . I’m not saying that I’m not believing the allegations or --
or write-ups. I’m saying that it doesn’t, in my opinion, meet the criteria
that is -- that is necessary to count it as an index offense on the -- on the
Static. I don’t think that it supports that. But had I, yes, believed that it


                                     15
       did support the requirements to be counted as an index, the score would
       have risen from a 1 to a 2, which is still very small.

Based on the jury’s verdict, Dr. Mauro failed to persuade the jurors that Browning’s

two sexual misconduct cases while in prison had little or no significance. See Mullens,

92 S.W.3d at 887.

                     (2) Age and Its Significance

       Next, Browning stresses his advanced age (sixty-four at the time of the trial).

Both Dr. Proctor and Dr. Mauro took Browning’s age into account when performing

their analyses—both identified it as a mitigating factor.

       Dr. Proctor explained how Browning’s age lowered his risk factor significantly

yet did not eliminate it:

       Q. And so when conducting a behavioral abnormality evaluation, do
       you typically consider protective factors?

              A. Always.

            Q. And did you identify any protective factors with Mr.
       Browning?

              A. I did.

              Q. Which -- what protective factors did you find?

              A. Well, the biggest one is age. As a group, as individuals get
       older, their risk for reoffense goes down. Obviously[,] it varies
       individually, but as a group that’s true. So one of the things we look at is
       his age. Also he’s enrolled in a sex-offender treatment program. It’s the
       9-month program. He’s still in that program. It’s -- it’s, you know, not a
       very lengthy program, but it still has some protective elements certainly.



                                           16
             He has some social support, namely an aunt and a brother. He
      doesn’t have a lot of social support, but there’s some. That’s protective.
      And then I also noted his increased -- increase probably isn’t the best
      way to say it. His -- his apparent improvement in his behavior more
      recently that I have mentioned before.

             Q. And so I want to talk about -- you said age is a big protective
      factor for Mr. Browning; is that right?

             A. That’s right.

             Q. And on the Static we even saw that you could lose three
      points on that; is that correct?

              A. Right. I mean, the reason his score is not, you know, pretty
      significant -- it would be a 5 otherwise, which would be above average --
      is because of his age subtracting points.

             Q. So even on the Static, just his age does not compensate for all
      of the other items he got a point for?

             A. True.

             Q. So he still scores in the positive?

             A. That’s right.

      Dr. Mauro also identified Browning’s age as a protective factor, but she

identified it as one of many factors and not necessarily as the dominant one:

      Q. Did he exhibit any protective factors?

             A. Yes. In my opinion, I think he does.

             Q. And which ones were present in this case?

             A. So, you know, you can look at protective -- well, protective
      factors for him, some of these are -- are included on the Static, and so I
      don’t want you to think -- I can never predict how somebody is going to
      think about what I say, of course, and I don’t want there to be like a

                                           17
      tally. So I know this is already included on -- on the Static, so it’s not
      like an extra protective factor is what I’m trying to say, but it’s age.

             So -- so age is -- age is protective, but it’s not something that, you
      know, adds an extra layer of protection or something like that beyond
      what’s already captured by the Static. It’s just clinically speaking and on
      the Static, age is protective.

              He’s -- also he’s not in -- in -- in the best physical health. His --
      his offense with [Cathy], with the first victim, was pretty aggressive and
      violent. I think that he would have difficulty engaging in that type of
      offending behavior today. Indeed[,] we haven’t seen that type of
      violence from him in the prison, certainly in a long time. He’s had a few
      fights in prison, but nothing so violent and not in -- not in many years.

             Additional protective factors would be that he’s been in -- in
      remission from his substance use for a long time. However, I do need
      to highlight that if he did become intoxicated or under the influence of
      drugs in the future, that in his specific case I would anticipate that would
      increase his risk. But right now he does seem to be in remission.

              He does have the support of family. We know that life stability is
      -- is important for reducing criminal offending, so he does have support
      from his brother, possible places to live, possible work, somebody that’s
      going to be able to help house, feed, and clothe him. That’s very
      important to reduce offending.

             He’s also got a very significant history of having appropriate adult
      consensual sexual intimate partner relationships. That means that he is
      capable of getting his sexual needs met, which all people have, from an
      appropriate partner who doesn’t need to have a non-consenting or a
      child sexual partner in order to gratify basic human sexual needs. He’s
      actually got a pretty lengthy history of girlfriends and wives and things.
      He’s been able to cohabitate.

      Ironically, as between Dr. Proctor and Dr. Mauro, Dr. Proctor appeared to

place greater importance on Browning’s age as a mitigating factor. Regardless, neither

considered Browning’s age dispositive. Browning nevertheless argues that he is no


                                           18
longer a threat due to his age. Browning explained the scope of his post-release

ambitions: “I have a brother[,] and I have an aunt, and I’ll be living with my brother

out in the country. And all I want to do is sit in the rocking chair. I’m 64 years old.

Sit in a rocking chair and drink some tea and just do time.”

      But as an appellate court, we may not usurp the jury’s role in determining the

weight to be given the witness’s testimony. Stoddard, 619 S.W.3d at 668. The experts

considered the same evidence and came to different conclusions; the jury decides

which expert to believe. See Kirkpatrick, 862 S.W.2d at 772.

                    (3) Descriptions of the Offenses and Their Inconsistencies

      Dr. Proctor was concerned about Browning’s inconsistencies:

      You know, [Browning] was saying with both of these [offenses against
      children] that he very much regretted doing them, had remorse for doing
      them, but, you know, wouldn’t -- but was still minimizing elements of it.
      But I think that was the thing that stuck out to me. And I guess I would
      also add . . . how . . . he’s been very inconsistent. I mean, even recently
      really, seemingly from person to person, changing what he said about
      what actually happened.

      At trial, there were many examples of Browning’s giving inconsistent answers.

Dr. Proctor noted the discrepancy in the number of sexual partners that Browning

had reported:

      Well, he said that in the past he had a high sex drive. And then in terms
      of the sexual promiscuity, he’s previously reported having 300 or so sex
      partners. With me, he said, [“W]ell, it’s actually more like 16 or 17. I
      don’t know why I say stuff like that sometimes. Sometimes I just blurt
      stuff out and it gets me in trouble.”

When testifying, Browning put the number at “[p]robably about 30.”

                                          19
      For Browning, even the number of victims varied. When asked at trial how

many victims he had, Browning responded, “Three.” But Browning acknowledged

that when he was deposed and was asked the same question, he had responded that

he had “committed two crimes against two innocent people.” He had to be reminded

that Cathy was a victim as well.

      Along the same lines, Browning stated at his deposition that Betty had initiated

the sex at least some of the time. At trial, Browning denied that Betty had initiated

any of the sex.

      Dr. Mauro did not dispute that Browning had been inconsistent regarding

Alice’s offense:

      Q. And you would agree that his statements regarding the offense
      against [Alice] ha[ve] been inconsistent throughout the records, would
      you agree, just his version?

             A. Mr. Browning’s?

             Q. Yes.

            A. Oh, yeah. Early on he denied the behavior for which he’s
      been convicted and that he’s now admitted.

             Q. Would you agree that during his deposition, most of how he
      spoke about [Alice] was that it was accidental touching, it wasn’t
      intentional, that kind of thing?

             A. That’s what it seemed like, yes.

             Q. Okay. But if yesterday he said it was all intentional and he
      said that he touched her vagina, touched her breasts, and it was all


                                          20
      purposeful, you would agree that that’s a great difference between one
      month to another?

             A. It certainly is different. Whether or not, you know, he’s
      accepting full responsibility or calling it accidental, there’s some
      difference there.

      While Dr. Mauro did not appear to place any particular weight or significance

on Browning’s inconsistencies, they represented a red flag to Dr. Proctor.

Specifically, those inconsistencies illustrated to Dr. Proctor that Browning still has a

problem with impulsivity and control:

      There’s, you know, being irresponsible. So, like, not holding down
      responsible jobs; violating trust in other people, like, you know,
      offending against the daughter of his girlfriend; impulsivity, very
      impulsive person, somebody who will say -- I mean, he is the kind who
      had to just pick up and go, couldn’t stay in one place long; makes
      decisions without thinking; some aggressiveness, including he has an
      assault charge involving a -- a former wife, some dishonesty.

             I mean, really, in the realm of -- of pathological lying, which is
      lying not just to get out of trouble but just for the sake of lying, like I
      mentioned when he was talking to me about some inconsistencies of
      what he had told me with others. [“]It’s like, sometimes I just say stuff.
      I don’t know why I say it. It’s not true, ends up, you know, kind of
      coming back to bite me.[”] All of those [personality features] are -- are
      certainly ones that he has.

      Inconsistent stories can lend themselves to negative inferences. See Univ. of Tex.

Sw. Med. Ctr. v. Vitetta, No. 05-19-00105-CV, 2020 WL 5757393, at *21 (Tex. App.—

Dallas Sept. 28, 2020, no pet.) (mem. op.); Hill v. Spracklen, No. 05-17-00829-CV,

2018 WL 3387452, at *7 (Tex. App.—Dallas July 12, 2018, pet. denied) (mem. op.). A

rational factfinder could have determined that these inconsistencies undermined


                                          21
Browning’s credibility and, in the process, his trustworthiness. See Univ. of Tex. Sw.

Med. Ctr., 2020 WL 5757393, at *21; Hill, 2018 WL 3387452, at *7. And a rational

factfinder could have further concluded that it is a short step from untrustworthiness

and deception in speech to untrustworthiness and deception in behavior. See Mullens,

92 S.W.3d at 887 (providing that from basic facts, a jury may draw reasonable

inferences to ultimate facts).

                     (4) Insight (or Lack Thereof)

       Dr. Proctor also found troubling Browning’s explanation for why he had

offended against the two children: “[Browning] said he really didn’t know.” This

nondescript response caused Dr. Proctor concern:

       As far as the [child] victims, you know, one of the things you’re wanting
       to see is someone develop some insight into why they did what they did.
       You know, if someone is like I don’t know why I did it, it -- it’s not as
       big of a risk factor as you might think on the surface, but it is relevant to
       how well someone’s doing in treatment and -- and their ability to restrain
       themselves[. Y]ou want to see them understand why they did what they
       did and how they can prevent it, and when someone doesn’t have a lot
       of what we call insight into that, that’s a concern.

At trial, Browning confirmed this lack of insight when he asserted that he did not

know why he had sexually assaulted Betty.

       Dr. Mauro, on the other hand, credited Browning with having “pretty good”

insight:

       Q. Okay. So just looking at his treatment, and we’ll end here, do you
       believe that he has good insight into his offending history?



                                            22
       A. I think it’s pretty good. You know, despite the limited actual
opportunity he’s had to engage in sex offender treatment due to various
issues, lockdowns, and all of those that he can’t control. And, I mean,
his intellectual capacity and education, I think his insight is actually
pretty good.

      Q. Do you believe he’s fully taken responsibility for his
offending?

       A. Fully? You know, if we’re going to give it, you know, a
hundred percent, I don’t know if he would be missing a few points
there, but he -- comparatively speaking, yes, he takes very good
responsibility. I -- I don’t know if you can say a hundred out of a
hundred. I don’t know.

     Q. You would agree that he still engages in victim blame, for
example, [Betty]?

        A. Just -- just with [Betty]. And it’s -- it’s not completely
inconsistent with some of [Betty’s] own statements, but certainly I think
he still accepts that he was in the wrong. He was her father. He was
older. He should have not done it.

       Q. [Betty’s] statements, you would agree that she said that he
psychologically coerced her, said that he was going to rape her sister if
she didn’t have sex with him, right?

      A. Yes, she said that.

       Q. That he told her, you’re going to do it my way, when she tried
to resist him?

      A. She said that.

       Q. Okay. So how is that inconsistent? Like, would you agree
that that’s a sexual assault?

      A. I didn’t say it wasn’t. You asked if he was perhaps not doing
some -- if he was perhaps doing some victim blaming in [Betty’s]
statements, and [Betty] did say that there were -- there were times where


                                   23
       she, you know, went along, didn’t resist, and didn’t say anything, that she
       participated.

              Q. Okay.

             A. That doesn’t make it right and it doesn’t make it
       consensual . . . .

                     (5) Pedophilic Disorder

       Another example of Dr. Proctor’s and Dr. Mauro’s viewing the same evidence

but drawing different conclusions was in determining whether Alice was prepubescent

for purposes of diagnosing whether Browning had a pedophilic disorder. Dr. Proctor

assumed that Alice was (but acknowledged that he did not know for certain), so he

concluded that Browning had a pedophilic disorder.

       In contrast, Dr. Mauro entertained the possibility that Alice was not

prepubescent and, for purposes of diagnosing Browning, concluded that Alice was

not. Dr. Mauro explained, “[Alice is] a child in the eyes of the law, a legal minor, but

not clinically a child, so she doesn’t count.”

       Dr. Mauro also questioned the lack of duration of Browning’s sexual interest in

children. She explained, “There’s usually a stronger interest in children, and we would

see that through more child victims, perhaps through possession of child

pornography, perhaps through in prison you might continue to see them keeping

pictures of children, writing, like, sexually deviant stories about children.” Dr. Mauro

did not think that Browning met the criteria for pedophilia.



                                            24
                      (6) Indicia of Sexually Sadistic Behavior

       Based primarily on the sexual assault on Cathy, Dr. Proctor thought that

Browning’s conduct suggested sexual sadism, which he defined as “being sexually

aroused by causing pain [or humiliation] to another person.” Dr. Proctor did not,

however, expressly diagnose Browning as a sexual sadist but assigned this diagnosis a

“rule-out” qualifier, which meant that “it’s something that needs to be considered and

that I have considered diagnosing but . . . stopped short of.”9 Dr. Proctor thought

that Browning exhibited force with Alice and Betty—more so with Betty—but that

the indications of sexual sadism were not clear-cut.

       Dr. Mauro also found indicia of sexual sadism, but she discounted its

significance:

       Q. Okay. And you found no evidence of sexual sadism?

             A. No. There was evidence to the extent that I discussed. I
       considered it in that one -- one offense where he used more force than
       was required to commit an act of rape.

             Q. And he also made statements about wanting to humiliate her
       and degrade her?

                A. Correct.

             Q. And do you recall seeing during his deposition where he said
       he was aroused by that humiliation? Was that in a deposition or with
       you?


      See In re M.M., No. 02-18-00337-CV, 2019 WL 1575394, at *6 n.4 (Tex.
       9

App.—Fort Worth Apr. 11, 2019, no pet.) (mem. op.) (“A ‘rule[-]out’ diagnosis is a
working diagnosis or one that cannot be diagnosed from a single visit.”).

                                          25
             A. Yes.

             Q. But yet all of his offending is just simply opportunistic?

             A. I don’t -- yes.

                    (7) Substance-Abuse Issues

      Browning reported to Dr. Proctor that he had a significant problem with

alcohol when he was younger and that he had a history of using marijuana, pills, and

stimulants like cocaine and methamphetamine. Dr. Proctor acknowledged that drugs

and alcohol were still available in prison but getting them—Dr. Proctor asserted—was

difficult. To Dr. Proctor’s knowledge, nothing suggested that Browning was using

drugs in prison, so Dr. Proctor listed any alcoholism or drug addiction as “in

remission.” Dr. Proctor cautioned, though, that “[i]t can be very different if you’re in

a . . . world where it’s much more accessible.” Dr. Proctor noted that Browning had

admitted that he was under the influence during his sexual offenses.

      Dr. Mauro gave comparable testimony, that is, that Browning had a substance-

abuse disorder. Because Browning had been in prison for about thirty years, she did

not think that substance abuse was a current problem for him. Dr. Mauro took the

position that because drugs and alcohol were available in prison, if Browning had

wanted them, he could have gotten them. Like Dr. Proctor, Dr. Mauro provided a

caveat:

      Additional protective factors would be that [Browning’s] been in -- in
      remission from his substance use for a long time. However, I do need
      to highlight that if he did become intoxicated or under the influence of

                                          26
      drugs in the future, that in his specific case I would anticipate that would
      increase his risk. But right now he does seem to be in remission.

      The jury did not have to rely strictly on Dr. Proctor’s or Dr. Mauro’s testimony

about drugs and alcohol in prison. Browning spoke of his first-hand experience.

Browning did not dispute that getting drugs and alcohol in prison was not difficult.

He stated, “I can go anywhere on my block and get K2, weed, ICE, meth, wine. I can

get anything I want in the penitentiary because it’s there.” Despite the availability of

drugs and alcohol, Browning asserted, “I’ve never had a case, never one.”

      When asked if he had ever used drugs, Browning responded, “I’m a recovering

addict.” He said that when he sexually assaulted Cathy, he was on an acid trip. When

offending against Alice, Browning said that he was under the influence of “[w]eed.”

But he denied being under the influence of alcohol or drugs when he sexually

assaulted Betty.   When asked why he would have told Dr. Proctor differently,

Browning explained why he was not under the influence and expressed confusion:

      Q. You’re saying you were not?

            A. We -- we had just moved to Bridgeport and Boyd. I didn’t
      know no dope fiends. I didn’t know no drug addicts. I didn’t know no
      dope sellers.

             Q. So you’re saying you didn’t know anyone. But were you under
      the influence of drugs or alcohol?

             A. I did not know anybody in Wise County to buy dope from.

             Q. So have you ever reported differently?

             A. If I have, I don’t remember it.

                                          27
            Q. Okay. So you don’t remember telling Dr. Proctor that you
      were high on marijuana?

             A. If I did, I did, but I don’t remember saying that because I
      didn’t know anybody in Boyd, Texas, Bridgeport to buy any dope from.
      We had just moved up here.

                   (8) Impetus for Committing the Offenses

      Dr. Mauro described Browning’s offenses as “opportunistic offending.” She

also questioned whether Browning’s behavior issues from thirty years ago persisted

today. The following exchange illustrates Dr. Mauro’s thinking:

      A. I didn’t -- I didn’t say there’s no -- no concern about him
      reoffending, and I certainly don’t apply opportunistic [offending when
      determining risk]. I don’t think opportunistic offending and no risk are
      synonymous at all. But in his specific case, looking at all the variables
      that we discussed this morning and, I guess, into this afternoon, looking
      at all of those details together, I don’t think that his opportunistic
      offending and the other details of the case relates to a diagnosis or --

             Q. And with [Betty], you thought that was opportunistic as well?

             A. Yes.

             Q. Even though one of the first conversations they ever had
      when they were reintroduced to each other, he was asking her about her
      virginity; do you recall seeing that?

             A. She said that. I don’t know if that’s fact or not.

             Q. Do you recall saying during your deposition that he was not --
      or I’m sorry -- he wasn’t in much control of his impulses at the time or
      he just disregarded the consequences?

             A. Yes.

            Q. Would you agree that that is evidence of difficulty controlling
      behavior?

                                          28
             A. It could be, but that’s 30 to 40 years ago. I don’t think that
      that exists today.

            Q. You’d agree that literature shows that sexual deviance is a
      chronic condition?

             A. Yes. I mean, some disorders can remit.

            Q. But for Mr. Browning, we’re not concerned about that
      chronicity?

             A. Well, I don’t think he has a paraphilia.

             Q. You don’t think he’s sexually deviant?

             A. No. He’s committed illegal sexual offenses.

As with Dr. Mauro’s other testimony, she acknowledged Browning’s conduct; she just

did not think that his conduct translated into “a behavioral abnormality that [made

him] a person likely to engage in a predatory act of sexual violence.” See Tex. Health

& Safety Code Ann. § 841.003(a).

             d. Conclusion

      Ultimately though, a reasonable factfinder could have credited the disputed

evidence in favor of the sexually-violent-predator finding. While Browning faults

aspects of Dr. Proctor’s testimony, even if the jury found portions of Dr. Proctor’s

analyses unpersuasive, the jury could have nevertheless found his overall analysis

correct. See Kirkpatrick, 862 S.W.2d at 772.

      The undisputed facts supported rather than undermined the finding. No one

disputed that Browning’s offense against Cathy was violent or that his other two

                                           29
sexual offenses involved children under the age of seventeen, both of whom were

persons that Browning should have protected rather than exploited. No one disputed

that Browning had committed the offense against Cathy after serving time in prison

and completing a period of mandatory supervision or that he had committed the

sexual offenses against Alice and Betty while on mandatory supervision for the sexual

offense against Cathy. Nor was it disputed that Browning had two sexual misconduct

cases while in prison. The dispute was over what it all meant.

       Dr. Mauro came to a different conclusion than Dr. Proctor, but a rational jury

could have found (and the jury by its verdict did find) her analysis suspect, especially

when juxtaposed to Dr. Proctor’s. See id. A rational jury could have concluded that

Dr. Mauro had consistently given Browning the benefit of any doubt, and that

ultimately could have undermined her overall credibility.

       The factfinder could thus have found beyond a reasonable doubt that

(1) Browning is a sexually violent predator; (2) Browning had serious difficulty

controlling his behavior at the time of trial; and (3) Browning suffers from a

behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence.   Because the statutory elements were met, the evidence was therefore

factually sufficient.

       We overrule Browning’s first issue.




                                             30
B. Limitation of Examination of the Venire Panel

       In Browning’s second issue, he contends that the trial court reversibly erred by

limiting his examination of the venire members regarding their capacity to afford him

a fair trial in a case involving a child victim. We view Browning’s second issue as

consisting of two components: (1) whether the trial court properly sustained the

State’s objection to Browning’s question, and (2) whether the trial court thereafter

precluded Browning from pursuing a valid line of similar questioning. See Hyundai

Motor Co. v. Vasquez, 189 S.W.3d 743, 755, 758 (Tex. 2006) (addressing the “question”

in part V of its analysis; addressing “[f]urther [q]uestions” in part VI of its opinion).

The State responds that Browning did not preserve error, and even if he did, the State

argues that the “trial court’s ruling was guided by controlling law.”

       1. The Record

       During the voir dire examination of the venire panel, Browning’s trial counsel

said: “So, I’m asking you is this the right case for you? And we can’t go into the

details, but, for example, if you were to hear that there’s a victim that is related to this

case -- you’re going to hear some evidence about a victim who is a child.” The State’s

attorney objected that Browning was asking a commitment question, and the trial

court sustained the State’s objection. Thereafter, Browning’s trial counsel did not

attempt to rephrase the question but, instead, moved on to another topic and never

broached the subject of child victims.



                                            31
      2. Analysis

      If the trial court erred by sustaining the objection, error is preserved as to that

specific question. See In re Commitment of Hill, 334 S.W.3d 226, 228–29 (Tex. 2011)

(reversing judgment after the trial court unilaterally prohibited defense counsel from

asking “whether [the] potential jurors could be fair to a person they believed to be a

homosexual” and asserting that “the questions [defense counsel] asked were proper,

and there was no need for him to rephrase because there were no defects for him to

cure”); In re Commitment of Kalati, 370 S.W.3d 435, 441 (Tex. App.—Beaumont 2012,

pet. denied) (reversing judgment after the trial court improperly sustained the State’s

commitment objection; stating that the “question . . . was probative of the potential

jurors’ prejudices towards persons diagnosed with pedophilia[] and [that] the question

. . . did not ask the [venire] members . . . for their opinions about the strength of the

evidence or suggest what weight they would give to the evidence of [appellant’s]

psychiatric diagnosis.”). Accordingly, we must first determine whether the trial court

abused its discretion by sustaining the State’s objection.

             a. Applicable Law

      The primary purpose of voir dire is to inquire about the venire members’

specific views that would prevent or substantially impair them as jurors from

performing their duty in accordance with their instructions and oath. Hyundai Motor

Co., 189 S.W.3d at 749. Additionally, trial courts should allow the parties broad

latitude to discover any bias or prejudice by the potential jurors so that counsel may

                                           32
intelligently exercise their peremptory challenges. Id. A difference exists, however,

between (1) a question that probes the venire members for biases and prejudices and

(2) a question that probes the venire members to determine how they will vote on a

specific factual issue in a case. The latter is an improper commitment question. See id.

at 747, 756, 757.

      “Counsel may ‘question jurors about bias or prejudice resulting from a societal

influence outside the case,’ . . . .” In re Commitment of Barnes, No. 05-19-00702-CV,

2020 WL 4499795, at *6 (Tex. App.—Dallas Aug. 5, 2020, pet. denied) (mem. op.)

(quoting Hyundai Motor Co., 189 S.W.3d at 753). But a commitment question tries to

“bind or commit a prospective juror to a verdict based on a hypothetical set of facts.”

Id. (quoting Standefer v. State, 59 S.W.3d 177, 179 (Tex. Crim. App. 2001)).

“Commitment questions ‘require a venireman to promise that he will base his verdict

or course of action on some specific set of facts before he has heard any evidence,

much less all of the evidence in its proper context.’” Id. (quoting Sanchez v. State,

165 S.W.3d 707, 712 (Tex. Crim. App. 2005)). A three-part test determines whether a

voir dire question is an improper commitment question. Id. “First, is the question a

commitment question? Second, if so, is it proper? Third, does the question contain

only the facts necessary to test whether a prospective juror is challengeable for

cause?” Id. (citing Standefer, 59 S.W.3d at 179–82).




                                           33
             b. Standard of Review

      Appellate courts use an abuse of discretion standard when reviewing a trial

court’s ruling limiting voir dire questions. See Hyundai Motor Co., 189 S.W.3d at 747.

A trial court abuses its discretion if it acts arbitrarily, unreasonably, and without

reference to guiding principles. Goode v. Shoukfeh, 943 S.W.2d 441, 446 (Tex. 1997).

In the context of questions posed to the venire panel, the supreme court wrote,

      Permitting disclosures about the evidence the jury will hear during the
      case increases the potential for discovering external biases, but inquiries
      to jurors after doing so should not spill over into attempts to preview
      the verdict based on the facts as represented to the jurors. Balancing
      these competing concerns depends on the facts in a case and on the
      inquiries posited to the jury. The trial judge is in a better position to
      achieve the proper balance.

Hyundai Motor Co., 189 S.W.3d at 755.

             c. Application

                   (1) Commitment Question

      During voir dire, Browning’s trial counsel said, “So, I’m asking you is this the

right case for you? And we can’t go into the details, but, for example, if you were to

hear that there’s a victim that is related to this case -- you’re going to hear some

evidence about a victim who is a child.” Knowing the case involved a child victim

could—for some prospective jurors—both determine and stop the analysis regardless

of any other evidence. See Barnes, 2020 WL 4499795, at *6–7. Determining and

stopping the analysis based solely on the fact that the case involved a child victim,

regardless of any other evidence, would give rise to a valid challenge for cause. Id.

                                          34
And the question was not limited to only those facts necessary to test for potential

bias or prejudice but, instead, injected the additional fact that the jurors would be

hearing evidence of a child victim. See id.

       Consequently, because Browning’s counsel prefaced the question with “you’re

going to hear some evidence about a victim who is a child,” the trial court could have

concluded that counsel was probing the venire members for how they would vote on

a specific factual issue in the case. See Hyundai Motor Co., 189 S.W.3d at 757–58.

Thus, under these circumstances, the trial court did not abuse its discretion by

determining that the inquiry was an improper commitment question and by refusing

to allow it. See id.

       Browning cites numerous cases for the proposition that the question his

counsel asked was not an improper commitment question. Much depends, however,

on how the question was asked, and in each of Browning’s examples, the questions

lent themselves to inquiries exploring for external biases and unfair prejudices rather

than questions testing the venire members’ possible verdicts based on case-specific

relevant evidence. See, e.g., Hill, 334 S.W.3d at 228–29 (holding that the trial court

committed reversible error by not allowing defense counsel to question the venire

members about whether they could be fair to a person whom they believed to be a

homosexual); Barnes, 2020 WL 4499795, at *6–8 (holding that “if” questions regarding

child victims and pedophilia were proper, so the trial court should not have sustained

the State’s commitment objections, but further holding that the trial court did not

                                              35
abuse its discretion because defense counsel made comparable follow-up questions to

which the State did not object); In re Commitment of Wiley, No. 06-18-00056-CV,

2019 WL 490142, at *1–4 (Tex. App.—Texarkana Feb. 8, 2019, no pet.) (mem. op.)

(holding that the trial court’s refusal to allow defense counsel to ask “if” questions

about elderly victims constituted reversible error); In re Commitment of Porter, No. 11-

18-00015-CV, 2018 WL 6544751, at *1–2 (Tex. App.—Eastland Dec. 13, 2018, no

pet.) (mem. op.) (holding that the trial court committed reversible error by prohibiting

defense counsel from asking venire members whether they would feel uncomfortable

hearing evidence about bestiality and, if so, whether that would impact their ability to

be fair and impartial); In re Commitment of Miller, No. 09-11-00450-CV, 2012 WL

3031160, at *1–3 (Tex. App.—Beaumont July 26, 2012, pet. denied) (mem. op.)

(holding that the trial court committed reversible error by prohibiting defense counsel

from asking the following two questions: “(1) ‘Can you set aside any bias if you find

there’s an offense against a child? Can you listen to all the evidence and follow the

law?’ or (2) ‘Is anyone unable to hear topics about children? Can you listen to the

evidence and follow the law?’”); Kalati, 370 S.W.3d at 440–41 (holding that the trial

court committed reversible error when it refused to allow defense counsel to ask the

venire members, “Would anybody on the first row find it hard to give someone who

has been diagnosed by an expert as a pedophile a fair trial?”).




                                           36
          Admittedly, at times, determining whether a question falls on one side of the

line or the other can be troublesome. The Texas Supreme Court, however, has

addressed that issue:

          The Texas Constitution guarantees a trial by a fair and impartial jury, and
          our courts use voir dire to achieve that goal. Voir dire inquiries that
          explore external biases and unfair prejudices further the effort, but those
          that test jurors’ possible verdicts based on case-specific relevant evidence
          detract from it. The distinction between the two in some cases is a fine
          one. Thus, we vest trial judges with the discretion to decide whether an
          inquiry constitutes the former or the latter; as appellate courts, we should
          defer to their judgment.

Hyundai Motor Co., 189 S.W.3d at 760. On this record, we defer to the trial court’s

ruling.

                       (2) Browning’s Other Arguments

          Browning, however, further complains that the trial court gave the State “a full

opportunity to thoroughly indoctrinate the venire panel about children as sexual-

assault victims before the venire panel was turned over to Browning’s trial counsel for

further questioning on the very same topic.” To support this argument, Browning

provides three examples. Browning’s three examples, however, fail to support his

argument.

          In the first example, the State said, “So I’m just going to ask you -- sometimes

these cases involve child victims; sometimes they involve strangers; males; females;

incest . . . .” Here, the trial court could have reasonably determined that the State was

probing for biases or prejudices should the case involve a child victim. See id. at 754–


                                              37
55. The State did not assert that the case, in fact, involved a child victim, and thus it

was not asking the venire members to reveal how they would vote on a fact issue

ahead of the trial itself. See id.

       The second example involved an exchange between the State and one venire

member:

       [State:] I just want to make sure we’re on the same page. So if you hear
       about a certain diagnosis or a specific victim, are you saying that you will
       not be able to give Mr. Browning a fair trial?

              Prospective Juror: I think it would be extremely hard, yes, if it
       was a child.

               [State:] . . . .

               If it’s a child it’s difficult, right? . . . .

               ....

             [State:] . . . . Okay? It is difficult. It is hard. What I’m asking you
       is knowing that it’s difficult, knowing that it’s hard and we’re asking a lot
       of you here, are you just done; can’t do it? That’s what I need to know.

Once again, the trial court could have reasonably concluded that the State was asking

whether the involvement of a child would prevent the venire member from giving

Browning a fair trial. See id. When asked in that manner, the question was designed

to disclose any biases or prejudices.

       And in the third and last example,

       [State:] I just need to make sure that, you know, if opposing counsel
       asked you these questions, we already have an idea of what’s going on.
       So if you hear that [pedophilia] diagnosis or you hear there’s child
       victims or other kind of extremely vulnerable victims, I need to know

                                                  38
      have you already made up your mind or are you okay understanding
      that’s a piece of the puzzle but you still have a lot of evidence to hear.

            Okay. So is everyone here who hasn’t already spoken to me -- are
      you okay at this point to give Mr. Browning a fair trial?

As with the other two examples, the trial court could have reasonably deduced that

the State was probing for biases and prejudices. See id.

                    (3) Preclusion      of    Proper   Line    of   Questioning—Not
                        Preserved

      To preserve error when complaining about a trial court’s purported foreclosure

of a proper line of questioning, it is not enough that the trial court sustains an

opponent’s objection to a particular voir dire question; the proponent must follow up

with other questions: “When the trial court determines that a proffered question’s

substance is confusing or seeks to elicit a pre-commitment from the jury, counsel

should propose a different question or [a] specific area of inquiry to preserve error on

the desired line of inquiry . . . .” Id. at 758. Explaining further, the supreme court

wrote, “Counsel does not have to present a list of questions to preserve error, but

after the trial court’s ruling sustaining [the opponent’s] objection to the one presented,

it [is] incumbent on the [proponent] to request alternative approaches to avoid the

problems the trial court was addressing by its ruling.”         Id. at 759.   The court

concluded, “We do not know whether the trial court would have allowed other sorts

of inquiries had counsel presented their substance. We therefore hold that the record

does not present a sufficient basis for review of the trial court’s ruling foreclosing


                                             39
further inquiry into” the proposed subject matter. Id. at 760; see In re Commitment of

Tesson, 413 S.W.3d 514, 517 (Tex. App.—Beaumont 2013, pet. denied).

      Here, after the trial court sustained the State’s objection, Browning’s trial

counsel never broached the subject of child victims again. Further, he failed to make

the trial court aware of the substance of “other sorts of inquiries” he wished to

pursue. See Hyundai Motor Co., 189 S.W.3d at 760.

      We agree with the State that Browning has not preserved error on the portion

of his second issue complaining about the trial court’s precluding a proper line of

questioning. For all these reasons, we overrule Browning’s second issue.

C. Exclusion of Expert’s Testimony Regarding Legislative Findings

      In Browning’s third issue, he complains that although Dr. Mauro admitted

relying on the legislative findings when making her decision, she was not allowed to

articulate the substance of the legislative findings to the jury. The State responds that

the trial court’s ruling was not an abuse of discretion but was guided by controlling

law and the Sexually Violent Predator Act.

      1. Standard of Review

      Appellate courts review a trial court’s evidentiary rulings for an abuse of

discretion. Bay Area Healthcare Grp., Ltd. v. McShane, 239 S.W.3d 231, 234 (Tex. 2007).

A trial court abuses its discretion if it acts without regard for guiding rules or

principles. Owens–Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998).



                                           40
      2. Application

      Section 841.001 of the Texas Health and Safety Code, entitled “Legislative

Findings,” provides in pertinent part, “The legislature finds that a small but extremely

dangerous group of sexually violent predators exists and that those predators have a

behavioral abnormality that is not amenable to traditional mental illness treatment

modalities and that makes the predators likely to engage in repeated predatory acts of

sexual violence.” Tex. Health & Safety Code Ann. § 841.001. Browning complains

about the trial court’s prohibiting his expert from “explaining how the legislative

findings informed her opinion.”

      The Texas Supreme Court has rejected Browning’s position: “This ‘small but

extremely dangerous group’ language, contained in the Act’s legislative findings, is not

part of the statute’s definition of ‘sexually violent predator’ and [is] not an element the

jury was required to find.” See Stoddard, 619 S.W.3d at 677; see also In re Commitment of

Stratton, 637 S.W.3d 870, 886–87 (Tex. App.—Eastland 2021, no pet.). Because the

“small but extremely dangerous group” language in the legislative findings is not part

of the definition of “sexually violent predator,” it is not an element that the jury is

required to consider when determining whether the offender suffers from a

behavioral abnormality and is, thus, not relevant. See Stratton, 637 S.W.3d at 887

(citing Stoddard, 619 S.W.3d at 677–78). Accordingly, a trial court does not—and the

trial court here did not—abuse its discretion by limiting Browning’s expert’s

testimony in this way. See id.

                                            41
     We overrule Browning’s third issue.

                               IV. CONCLUSION

     Having overruled Browning’s three issues, we affirm the trial court’s judgment.


                                                   /s/ Dana Womack

                                                   Dana Womack
                                                   Justice

Delivered: November 10, 2022




                                        42